UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF COLUMBIA
AUG 19 2019

Clerk, U.S. District & Bankruptcy

Victor Charles Fourstar, Jr., Courts for the District of Columbia
Plaintiff, )
)

Vv ) Civil Action No. 18-966 (UNA)

)
)
Garden City Group, Inc. ef. al., )
)
Defendants. )

MEMORANDUM OPINION

Plaintiff Victor Charles Fourstar, Jr. is a prisoner currently incarcerated at the Cascade
Detention Facility in Great Falls, Montana. He has filed a First Amended Complaint, ECF No.
14, on behalf of himself and three prisoners who at the time of the filing were all at the Federal
Detention Center in Sheridan, Oregon. See Am. Compl. at 2. According to Fourstar, “this is a
proposed representative class action” where he is “the lead plaintiff and requested class-
representative[.]” Compl. at 4 (citing Fed. R. Civ. P. 23(a)(4)). The proposed class includes “all
Native Americans of Indian reservations within the State of Montana... .” Jd. The complaint is
brought under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), and the
Administrative Procedure Act (“APA”), see Compl. Caption, but appears to stem from “nearly
two decades of litigation arising out of the Department of the Interior’s misadministration of
Native American trust accounts and an ensuing complex, nationwide litigation and settlement.”
Cobell v. Jewell, 802 F.3d 12, 15 (D.C. Cir. 2015). In addition to Bivens and the APA, plaintiff
has invoked the Claims Resolution Act of 2010, which “authorized, ratified, and confirmed the

parties’ comprehensive Settlement Agreement resolving the class action litigation,” Cobell, 802
F.3d at 16, and the 1868 Fort Laramie Treaty, which, among other things, “established a
reservation for the Crow Tribe,” Montana v. United States, 450 U.S. 544, 558 (1981). See
Compl. Caption.

“In all courts of the United States the parties may plead and conduct their own cases
personally or by [licensed] counsel[.]” 28 U.S.C. § 1654. From all indications, Fourstar is not a
licensed attorney, and a lay person “may appear [in federal court] pro se but is not qualified to
appear. . . as counsel for others.” Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir.
1984). The D.C. Circuit has made clear, moreover, that “a pro se litigant who is not trained as a
lawyer is simply not an adequate class representative.” DeBrew v. Atwood, 792 F.3d 118, 132
(D.C. Cir. 2015); see also U.S. ex rel. Rockefeller v. Westinghouse Elec. Co. 274 F. Supp. 2d 10,
15-16 (D.D.C. 2003) (examining cases).

For the foregoing reasons, the Court deems this action brought only by Fourstar. As a
pro se litigant, Fourstar must comply with the Federal Rules of Civil Procedure. Jarrell v, Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). Additionally, “[e]ach allegation must be simple, concise, and
direct.” Fed. R. Civ. P. 8(d)(1). The Rule 8 standard ensures that defendants receive fair notice
of the claim being asserted so that they can prepare a responsive answer and an adequate defense
and determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,
498 (D.D.C. 1977). It also assists the court in determining whether it has jurisdiction over the

subject matter.
The Amended Complaint is far from clear, particularly as to any claims pertaining solely
to Fourstar. Therefore, the Court will dismiss that complaint without prejudice and with leave
for Fourstar to plead only his claims in accordance with Rule 8(a) and (d)(1). A separate order

accompanies this Memorandum Opinion.

Date: August \ S , 2019 United States District Judge

 
